 TREND CONSTRUCTION CORPORATIONTrend Construction Corporation and General Elec-tric Corporation, Individually and as Joint Em-ployers and United Brotherhood of Carpenters& Joiners of America, Local Union No. 1224 &KAW Valley District Council, AFL-CIO. Case17-CA-9738August 11, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn January 12, 1982, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the Respondents andthe Charging Party filed exceptions and supportingbriefs, and the Respondents filed a brief in opposi-tion to the Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondents, Trend Con-struction Corporation, Burlington, Kansas, andGeneral Electric Corporation, St. Louis, Missouri,their officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge:On February 3-6, 1981, 1 conducted a hearing in Empo-ria, Kansas, to try issues raised by a complaint issued onJuly 25, 1980,' as amended on January 6, 1981, tased ona charge and an amended charge filed by United Broth-erhood of Carpenters & Joiners of America. Local UnionNo. 1224 (herein called Local 1224), and KAW ValleyDistrict Council, AFL-CIO (herein called the Counciland jointly referred to as the Unions) on June 13 andJuly 18.In 1979 General Electric Corporation (GE) contractedwith Kansas Gas & Electric Corporation (KGC) andKansas City Power & Light Company (KCPL), referredI Read 1980 after all further date references omittling the year263 NLRB No. 44to jointly hereafter as the utilities, to furnish and installsteam turbine and associated equipment for a nuclearpower generating station near New Strawn, Kansas,known as the Wolf Creek Power Plant project. GE con-tracted with Trend Construction Corporation to furnishnecessary labor, including millwrights. Hire of mill-wrights and their foremen and work on the contractcommenced in November 1979. On April 15, the Unionspetitioned for certification as the exclusive collective-bar-gaining representative of the millwrights and their fore-men, supporting the petition with a number of cards pre-viously secured from a number of the millwrights andforemen authorizing the Unions to act as their repre-sentative for collective-bargaining purposes (Case 17-RC-9024). On May 6, a hearing was conducted on thepetition. On May 11, 13 millwrights and I millwrightforeman were hired, doubling the number employed onthe job. On May 19, an order was issued in the represen-tation case directing a June 19 election among those mill-wrights and foremen employed during the payroll periodpreceding May 19. On May 27, counsel for the Employ-ers submitted a list of eligible voters, including thosehired on May 11. On June 13, the Unions filed theiroriginal charge in this case. On June 16, an order wasissued in the representation case indefinitely postponingthe election due to the pendency of the charge. On June19 and 23 and July 3 all but five millwrights and oneforeman were laid off.The complaint alleges GE and Trend were joint em-ployers of the millwrights and their foremen hired toperform the GE contract; that they constituted an appro-priate unit for collective-bargaining purposes; that, at thetime the petition was filed, the Unions represented a ma-jority of the employees within the unit; that the Employ-ers doubled the size of the unit on May 11 to defeat theeffort of those millwrights and foremen hired prior tothat date to secure representation by the Unions; that theEmployers offered the May hires special benefits inorder to "pack" the unit; that, when their effort to packthe unit was thwarted by the election postponement, theEmployers sought to discourage any further effort by themillwrights and foremen hired prior to May to secureunion representation by laying off a substantial numberof them; and that the Employers violated Section 8(aXl)of the National Labor Relations Act, as amended, by thealleged May special benefits' offer and hire and Section8(a)(1) and (3) of the Act by the layoffs noted above.The General Counsel and the Unions also seek as part ofthe remedy for the alleged unfair labor practices anorder directing the Employers to bargain with theUnions as the exclusive collective-bargaining representa-tive of the unit employees.Trend and GE denied that they were joint employers;denied the unit sought by the Unions was appropriate forcollective-bargaining purposes; denied the Unionsachieved majority representative status within the unit;denied they recruited the May hires to pack the unit andthereby defeat the representation effort; denied the Mayhires were offered special benefits to induce them toaccept employment; denied the layoffs were effected todiscourage unit employees from seeking union represen-295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtation; denied they violated the Act; and they contendthat, if a violation is found, a bargaining order is unwar-ranted.The issues for determination are:1. Whether GE and Trend were joint employers of theunit employees.2. Whether the unit the Unions sought to representwas appropriate for collective-bargaining purposes.3. Whether the Unions represented a majority of theemployees within the unit.4. Whether the Employers offered and paid specialbenefits to and hired a large number of employees inMay to pack the unit and defeat the previously hired unitemployees' effort to secure union representation.5. Whether the layoffs of unit employees hired prior toMay, following the postponement of the election, wereeffected to discourage unit employees from further at-tempts to secure union representation.6. Whether GE, Trend, or both violated the Act.7. If so, whether a bargaining order is warranted.The parties appeared by counsel at the hearing andwere afforded full opportunity to adduce evidence, ex-amine and cross-examine witnesses, argue, and file briefs.Briefs were submitted by the General Counsel and bythe Employers.Based on my review of the entire record, perusal ofthe briefs, and research, I enter the following:FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat at all times material GE and Trend were employersengaged in commerce in a business affecting commerceand the Unions were labor organizations within themeaning of Section 2 of the Act.HI. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe utilities retained Daniel Corporation as the gener-al contractor on the project and GE as a special contrac-tor to install its manufactured products.Daniel performed a substantial portion of the workwith its own employees, including millwrights, and sub-contracted out other portions of the work for perform-ance by specialists with their employees. At peak times,there were 3,500 persons working on the project. Noneof the Daniel employees were union-represented.Along with the provisions setting out the work to beperformed, the equipment to be supplied, and the com-pensation to be paid therefor, the contract between utili-ties and GE provided:Contractor agrees that all labor employed by it, itsagents or assigns, for work on the Project, shall bein harmony with and compatible with all otherlabor being used by the owner or other contractors.... Contractor agrees that if any portion of thework covered hereby is further subcontracted, suchlower-tier subcontractor shall be bound by and ob-serve the provisions of this Section to the sameextent as herein required of Contractor.Before work started on the project, GE assigned GaryBoercker, whose offices were in St. Louis, Missouri, asits project manager. Initially (in November 1979), GE as-signed John Warren as acting site manager and leadtechnical director at the jobsite. Warren assumed thoseduties at the jobsite on November 5, 1979. Boercker ad-vised Warren that he anticipated that no more than 15millwrights and foremen would be needed to completethe job. On March 4, GE assigned Steve Nielson as sitemanager at the jobsite; Warren continued as lead techni-cal director. On April 16, Warren resigned, and was re-placed by Richard Todd. Trend initially (on November5, 1979) assigned Jesse McManners as its job superintend-ent at the jobsite. McManners was replaced by GrantBurditt in January.2Between November 1979 and the time he left GE'semploy, Warren recruited all the millwrights and mill-wright foremen employed on the GE contract. DuringMcManners' tenure at the jobsite, Warren also processedthe hire-in of the millwrights and millwright foremen herecruited.On learning from Daniel's millwrights they were re-ceiving a higher rate of pay than the rate he offered themillwrights he recruited for the job, Warren requestedand received authorization from higher GE officials topay the higher rate (after GE secured authorization fromthe utilities to pay the higher rate). During Warren'stenure at the jobsite, he oversaw the planning and prog-ress of the millwrights' work and issued instructionstherefor, normally through Trend's superintendentand/or the millwright foremen. Todd followed the sameformat on succeeding Warren.On April 15 the Unions filed a petition for certificationas the exclusive collective-bargaining representative ofthe millwrights and their foremen based on authorizationcards previously secured. At the time the petition wasfiled, there were 13 employees within the unit sought.3Trend was notified of the filing within a few days after itwas filed and notified GE of the filing shortly thereafter.The cards were signed by 9 of the 134 on variousdates prior to April 15; most of them were signed in thecourse of two meetings among the millwrights, the fore-men. and representatives of the Local and the Council, atthe Local's office on March 17 and on either April 7 or8. Both of the Armstrongs, Johnson, F. J. Michael, andShields were members of local unions affiliated with theBrotherhood prior to signing, as was Warren.The Employers contend the cards signed by D. Arm-strong, D. Berry, M. Berry, Johnson, F. J. Michael, A.i .1 ad at times material Boercker, Warren, Nielson, and [odd weresupervisors and agents of GE acting on its behalf and McManners andBurditt were supervisors and agents of Trend acting on its behalf, withinthe meaning of Sec. 2 of the Act.3 Alan Armstrong, Delbert Armstrong, Dean Berry, Mark Berry,Arnold Chambers, Larry Clark, Adron Johnson. Galen Kraft, BuddyJack McDowell, Franklin I Michael, Alvin Parks, Van Parks. and JohnShields. Kraft and A. Parks were foremen; the rest were journeymen.I A. Armstrong, D. Armstrong, D. Berry, M Berry. Johnson, I: J.Michael, A. Parks, V. Parks, arid Shields296 TREND CONSTRUCTION CORPORATIONParks, V. Parks, and Shields are invalid because Shieldstestified that, at the April meeting, a representative ofthe Unions (Morris Eastland) stated the only purpose forsigning the cards was to obtain an election and the eightmillwrights just named attended that meeting and heardthat statement.The remark in question was elicited from Shields incross-examination, in response to a leading question.None of the other millwrights corroborated his testimo-ny. To the contrary D. Armstrong, who testified he wasa member of a Carpenters union affiliate when he attend-ed the April meeting and signed his cards, further testi-fied that he read the card before signing it and was toldthat securing an election was only one of the purposesfor which the Unions sought the cards; D. Berry testifiedhe and his son M. Berry signed their cards at the March17 meeting, and that he read the card before signing it;Johnson testified he was a longtime member of a Carpen-ters union affiliate, that he signed his card on January 22at the request of his local union representative when hewas assured of employment on the job and contacted hislocal union representative (Local 1529) for clearance; F.J. Michael testified he also was a longstanding memberof a Carpenters union affiliate, that he signed his card atthe March 17 meeting, and read it before signing it; andneither A. nor V. Parks, though both testified, corrobo-rated Shields' testimony. In view of the foregoing, andparticularly on the basis of D. Armstrong's testimony,which I credit, I find Eastland, an experienced repre-sentative, did not state at the April meeting the only pur-pose for which the Unions sought the cards was tosecure an election, that Shields was mistaken in so testi-fying, and that, in any event, none of the other eight sig-natories signed their cards under that impression.On April 16, Shields was discharged by Warren, atNielson's direction. At or about the same time, Kraft re-signed; and D. Armstrong was promoted to foreman, re-placing Kraft. On April 21, M. Berry resigned. On April21, Flint Boyle, Steve Boyle, Dan Lacy, and NealMcDowell were locally recruited and hired as mill-wrights.On May 6 the Region conducted a hearing on theUnions' representation petition. The sole issue waswhether or not the millwright foremen should be includ-ed in the unit with the journeymen (the Employers'counsel contended the foremen should be excluded andthe Unions contended they should be included).On May 11, James Charping was hired as a foremanand Tommy Allen, Layton Abercrombie, Wayne Ber-rong, John Charping, Clyde Davis, Luther Davis, RayGrindstaff, Wallace Gunter, Ralph Lanier, BrownMahon, Marvin Poteat, Billy Smith, and James Thrasherwere hired as millwrights.The 14 new hires were not recruited locally; all camefrom South Carolina.5The 14 were recruited by George Shepherd, Trend'sdirector of human resources,6at Boercker's May I and 5s Despite 23 responses by May 8 to help-wanted ads for millwrightsplaced by Trend in Kansas City, Wichita, Tulsa, and Oklahoma Citynewspapers (none of the 25 were contacted).e I find at all pertinent times Shepherd was a supervisor and agent ofTrend acting on its behalf within the meaning of Sec. 2 of the Act.requests.7The 14 were recruited at the recommendationof Daniel's personnel representative at the jobsite (Danielpreviously employed James Charping as a millwrightforeman).Prior to proceeding to the jobsite, James Charping se-cured agreement from Shepherd to reimburse those ofthe 14 who traveled to the jobsite in their own autos forfuel expenses; following their arrival, Shepherd author-ized the disbursement of between $700-$800 for that pur-pose, following the production of receipts therefor.8On their first regular workday, Monday, May 12,James Charping and a crew consisting of Allen, Berrong,John Charping, L. Davis, Grindstaff, Gunter, Lanier,Smith, and Thrasher were assigned to clean parts in andnear the storage building. On the same day, Todd ap-proached B. McDowell, appointed him foreman, and as-signed to him a four-man crew consisting of Abercrom-bie, C. Davis, Mahon, and Poteat, for work at the tur-bine building. The other 11 millwrights (A. Armstrong,D. Berry, F. Boyle, S. Boyle, Chambers, Clark, Johnson,Lacy, N. McDowell, F. J. Michael, and V. Parks) con-tinued their installation work at the turbine buildingunder Foremen A. Parks and D. Armstrong.When Todd promoted him and assigned him a crew,McDowell asked why all the new men were hired. Toddreplied he did not know, he had not been told why theywere hired, just instructed to put them to work. Todd as-signed the McDowell crew, as its first job, the levelingof the sole plate for the front standard, to be followed bypreparation for, and installation of, boiler feed pumps.Leveling the standard required the use of micrometersand precision levels, plus proper placement of shims. Onstarting work, McDowell found neither Mahon nor D.Davis knew how to read a micrometer or utilize a preci-sion level, both basic tools used by millwrights, and thatAbercrombie and Poteat were hesitant about their mi-crometer readings and unfamiliar with the level. He as-signed C. Davis to cleaning bolts, was unable to findmuch work Mahon could perform, and attempted tocarry on the leveling job with Abercrombie and Poteat.When Todd complained to him about Mahon's wander-ing around the jobsite and Davis' limited work perform-ance, McDowell told Todd of Mahon's and Davis' limit-ed capacities, that he was not going to "ride herd" onMahon, was limited in the work he had available thatDavis could perform, and suggested Mahon be terminat-ed. Todd replied he could not terminate any of the newhires and took no action concerning either Mahon or C.Davis. After trying to work with his crew for 2 weeks,McDowell informed Todd that they were incapable ofperforming the assigned work. Todd agreed, transferredthe four to James Charping's cleaning crew, and assignedfour men from that crew-Berrong, Grindstaff, Smith,and Thrasher-to work with McDowell. McDowell im-mediately learned neither Smith nor Thrasher was famil-7 The latter request increased the number requested from I foremanand 6 millwrights to I foreman and 13 millwrights' A special payroll was prepared to pay the 14 new hires for Sunday,May 11, the day they reported at the jobsite and were processed, inas-much as the weekly payroll ended on consecutive Sundays and the regu-lar payroll for the week ending Sunday, May 1, had been completed andsent in.297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDiar with precision tools; they neither could read a mi-crometer nor use a precision level, and were unfamiliarwith the process for setting shims. Working with Ber-rong and Grindstaff. he was able to level the sole plate(after showing them how), with Grindstaff able to do thework without help and Berrong requiring assistance tocomplete the work. When he went on to the work ofpreparing for the installation of the boiler feed pumps,however, he experienced great difficulty due to the inex-perience of the crew and informed Todd that his secondcrew was incapable of performing the work. Todd trans-ferred the second crew back to James Charping's clean-ing crew and assigned I of the I I millwrights uniformlyemployed on installation at the turbine building to workwith McDowell, despite McDowell's request to resumejourneyman rather then foreman status.On May 19, the Regional Director issued a Decisionand Direction of Election in Case 17-RC-9024 findingappropriate for collective-bargaining purposes the unitsought by the Unions; namely:All full-time and regular part-time millwrights andmillwright foremen employed by the Employer atthe Wolf Creek Power Plant jobsite in NewStrawn, Kansas, Excluding office clerical employ-ees, professional employees, guards and supervisorsas defined in the Act. and all other employees.The Regional Director included the foremen in theunit on the basis of findings: (1) the foremen received afixed differential over the journeyman rate (75 cents perhour), worked the same hours, shared the same fringebenefits and working conditions, and were hired to workfor the same period as the journeymen (the duration ofthe job); (2) the foremen neither possessed nor exercisedthe power to hire, fire, discipline, or assign overtime, andboth the foremen and the journeymen effectively recom-mended new hires for employment; and (3) the foremenexercised routine responsibilities not requiring independ-ent judgment in assigning and directing the work of theircrews.In his decision, the Regional Director directed an elec-tion within the unit on June 19, specifying those employ-ees within the unit whose names appeared on the payrollfor the pay period May 12--18 would be eligible to vote.Counsel for the Employers promptly submitted a votereligibility list which included the names of the 14 May11 hires.On May 30, Boercker directed Trend to hire fourmore millwrights. On June 2, John Bennett, CalvinMarkel, Franklin W. Michael, and William Tabor werehired.Following the issuance of the Regional Director's May19 decision, Trend conducted a vigorous campaign topersuade the unit employees to vote against representa-tion by the Unions.On June 13, the Unions filed the charge which led tothis proceeding. On June 16, the Regional Directorissued an order in Case 17-RC-9024 postponing thescheduled June 19 election for an indefinite period, dueto the pendenicy of the charge.Between June 19 and July 3, John Charping and S.Boyle quit. On June 19, 11 junior millwrights within theunit were laid off (Abercrombie, Allen, Bennett, C.Davis, Grindstaff, Mahon, Markel, F. W. Michael,Smith, Tabor, and Thrasher).On June 26, the three junior foremen (D. Armstrong,James Charping, and J. McDowell) and eight juniorjourneymen (Berrong, F. Boyle, L. Davis, Gunter,Lanier, Lacy, N. McDowell, and Poteat) were laid off.On July 3, two junior journeymen (Clark and Johnson)were laid off. The unit was thereby reduced to the seniorforeman (A. Parks) and the five senior journeymen (A.Armstrong, D. Berry, Chambers, F. J. Michael, and V.Parks).Prior to the time James Charping and his recruitsbegan work at the jobsite, Warren scheduled and accom-plished the work of cleaning all the low-pressure shellsby assigning the regular crew to cleaning operationswhenever there was slack or an interruption in work atthe turbine building. Warren scheduled the cleaning ofthe rotors, low-pressure shells, and diaphragms for Octo-ber, to ready them in time prior to their installation.9During the time Charping's cleaning crew worked at thejobsite (between May 12 and June 26, when Charpingand the last of his recruits were laid off), they cleanedfour rotors, two high-pressure shells, and three dia-phragm halves. According to Todd, it took three to fourmembers of Charping's crew 3 weeks to clean the threediaphragm halves; by way of contrast, in the fall of 1980,two of the millwrights employed prior to the employ ofCharping's crew took 12 hours to clean one diaphragmhalf. During the time Charping's crew was assigned tocleaning parts, members of the crew were observed re-clining and otherwise not working during regular work-ing hours. oFor some time prior to the layoffs, Daniel was havingtrouble performing a portion of the work at the turbinebuilding-installing supports for the moisture separatorreheaters-which had to be completed before the unitmillwrights could perform the next stage of GE's workat the turbine building. Boercker was aware of the delayin April and knew Daniel not only missed the targetcompletion date for the work in question--May 15-itwas not going to have the work completed by the end ofJune, and not for an indefinite period thereafter. It istherefore undisputed a reduction in the anticipated work-load of the unit occurred, commencing approximatelyMay 15, and continued through August (Daniel complet-ed the work in question in late August).On July 18 the Unions filed an amended charge alleg-ing the seven members of the original crew (the crew asit existed prior to the May I I hires) who were laid off onJune 26 and July 2 (D. Armstrong, F. Boyle, Clark,Johnson, Lacy, B. McDowell, and N. McDowell) werelaid off to discourage any further effort on their part andtheir fellow unit employees to secure union representa-tion.9 Most of the parts cleaned by Charping's crew still had not been in-stalled at the time of the hearing.1O I credit Van Parks' testimony to that effect.298 TREND CONSTRUCTION CORPORATIONThe complaint, incorporating the amended charge,issued on July 25.On September 18 reinstatement was offered to theseven employees named in the complaint as those whoselayoff was discriminatory. Four of the seven, includingB. McDowell. accepted the offer. 'Following his recall, B. McDowell asked Todd ifthere would be another layoff. Todd replied he did notthink so, though KCIE threatened to pull GE's contractand bring in another contractor if the job went union,since KGE put the job out for bid on an open-shop basis.B. A nalysis and Conclusions1. The joint employer issueIt is the contention of the Employers that Trend wasthe sole employer of the unit employees; the issue iswhether GE was also their employer.I have entered findings that supervisors and agents ofGE:1. Hired unit employees.2. Changed their rate of pay.3. Discharged a unit employee.4. Assigned and directed unit employees' work.5. Determined the number of unit employees on thejob.GE contends the above factors fail to establish it was ajoint employer of the unit employees because GE andTrend are separate corporations, they are separatelyowned and operated, their operations are not interrelat-ed, and they do not have common management or cen-tralized control of labor relations.The findings recited above establish the contrary; i.e.,while it is true they are separately owned corporations,GE and Trend's operations were interrelated; GE's rep-resentatives exercised common control over labor rela-tions vis-a-vis the unit employees; and GE representativesparticipated in hiring, firing, layoff, discipline, and workdecisions, as well as determination of the unit employees'wage rates and working conditions.I find, on the basis of the foregoing, GE and Trendwere joint employers of the unit employees at times per-tinent. 22. The unit and majority representation issuesThe Employers do not contest the Regional Director'sMay 19 decision that a unit consisting of all the mill-wright foremen and millwrights employed on the GEcontract at the jobsite, the unit sought by the Unions,was appropriate for collective-bargaining purposesI I McDowell accepted reinstatement as a journeyman.i2 Sun-Maid Growers of California v. N.L.R.B., 618 F.2d 56 (9th Cir1980): US. Pipe & Foundry Company and Winfrey Enterprises. Inc., 247NLRB 139 (1980): Pulitzer Publishing Co., 242 NLRB 35 (1979), affd. 618F 2d 1275 (8th Cir 1980); Fransportation Lease Service, Inc. and AlliedStores of Penn-Ohio. d/b/a Pomeroy's Inc., 232 NLRB 95 (1977):; .Mnpow-er. Inc and Avis Rent-A-Car System. Inc., 226 NLRB I ,1976); PilotFreight Carriers. Inc and BBR of Florida. Inc., 223 NLRB 286 (1976),;Manpower, Inc of Shelby County and Armour Grocery Products Co.. Divi-sion of Armour and Company. 164 NL.RB 287 (1967); The Greyhound Cor-poration (Southern Greyhound Lines Division) and Floors Inc. of Florida,153 NL.RB 1488 (1965).within the meaning of Section 9 of the Act, and I so findand conclude.I have entered findings that previous to April 15,when the Unions submitted their petition for certificationas the collective-bargaining representative of the unit em-ployees, they secured cards from 9 of the 13 employeeswithin the unit, a clear majority (even discounting theShields' card) authorizing the Union to represent themfor collective-bargaining purposes. I find due to that au-thorization on April 15 the Unions represented a major-ity of the unit employees.By April 21. however, the unit composition changed;Foreman Kraft quit and Shields was discharged on April17: on April 21, M. Berry quit and F. Boyle. S. Boyle,Lacy, and N. McDonell were hired. As a result, oniApril 21 the unit increased by I (to 14) and the numberof card signers within the unit decreased to 7.From the above, it is clear that on and after April 21,and prior to the commission of any of the unfair labor prac-tices alleged in the complaint, the Unions ceased to repre-sent a majority of the employees Within the unit, and I sofind.3. The "packing" and inducement issuesOn April 15. the unit consisted of 13 employees, wentdown to 11 on April 17: up to 14 on April 21: jumped to28 on May 11; increased to 32 on June 2: went down to6 on July 3; increased to It) in September: went down to8 in December; and stayed at that level through January.In early May, the 14 May II hires were promis:ed reim-bursement for their travel expenses to induce their ac-ceptance of employment, and received payment thereforlater.During this same time period, the Unions filed theirpetition on April 15; between April 17 and 22 Trend andGE were made aware of the petition: on May 6 theRegion held a hearing on the issue of whether the fore-men should be included within the unit; on May 19 theRegion issued its decision including the foremen withinthe unit and directing an election among those employ-ees within the unit on the payroll for the week endingMay 18; and on June 13 the Region indefinitely post-poned an election scheduled for June 19.It is readily apparent the May offer and payment of aspecial benefit (travel expenses) and the hire of doublethe number then in the unit coincided w ith the Employ-ers' awareness of the petition filing and the Employers'avoidance of an immediate election by raising the issueof whether the foremen should be included within theunit; it is also obvious the offer, payment, hire, and elec-tion delay enable the new hires' names to be included inthe list of eligible voters; and it is equall% evident the in-flated work force waas, reduced to a level consonant withthe work requirements when the attempt to add theSouth Carolineans to the voting group was thwartcd bythe election postponement.It is also clear the 28-man crew in May-increased to32 in June-far exceeded the w ork requirement at thattime. The number within the unit prior to its sudden ex-pansion in anticipation of the election anti the nuniberwithin the unit subsequent to the election cancellation DECISIONS OF NATIONAL LABOR RELATIONS BOARDlend substance to Warren's testimony it was never antici-pated the job would require more than 15 men to per-form; and Warren's ability, with a crew of less than 15,to schedule and accomplish cleaning of parts scheduledfor installation in ample time prior to the need therefor,gives addition to that estimate. The fact the May hireswere offered employment and assured of reimbursementfor travel expense to the jobsite without screening con-cerning their qualifications and neither terminated nordisciplined when it was determined half the limitednumber of the May hires assigned to work at the turbinebuilding were unqualified for millwright work and shirk-ing the performance of any job duties; that only a few ofthe May hires were assigned to perform skilled work atthe turbine building but rather were assigned the un-skilled work of cleaning parts; that Boercker's early Maydemands'3that Trend double the millwright force werephrased in urgent terms, despite Boercker's awarenessDaniel was behind schedule in completing the moistureseparator work; that Todd indicated he did not knowwhen the May hires arrived and why they had beenhired; that most of them were put to work on nonurgentwork (cleaning parts); that the applications of 25 locallyavailable millwrights were ignored; and that the unit waspromptly reduced to a number sufficient to perform thework available when the election was postponed for anindefinite period also supports the conclusion the Mayhires were unneeded, and hired solely to influence theelection.The Employers contend the factors recited above donot demonstrate they doubled the unit in May to influ-ence the anticipated election in the absence of proof ofunion animus on their part. That contention is withoutmerit, since Todd's October comments and Trend's ef-forts to influence the unit employees against the Unionsestablish, in the case of the former, the meaning of theambiguous language of the contract between the utilitiesquoted heretofore-that the utilities bid the job as openshop and expected GE and Daniel to keep it an open-shop job in their subcontracting arrangements-and, inthe case of the latter, its preelection propaganda showedits union animus.I therefore find and conclude the Employers offeredand paid the May hires a special benefit to accept em-ployment within the unit, and employed them, in orderto double the unit and thwart the efforts of its employeeswho were supporters of the Unions to secure representa-tion by the Unions, thereby violating Section 8(a)(1) ofthe Act. ' 44. The layoff issueBetween June 19 and July 3, the "packed" unit of 32employees was reduced to 6, due to 2 quits and 24 lay-"s I do not credit Boercker's testimony he decided in mid-April todouble the unit; his testimony to that effect was uncorroborated; the doc-umentary recordr establish he made his urgent requests for additional per-sonnel in early May (after his receipt of notice of the petition filing) andhis alleged projection of increased work demands for the unit is belied byhis awareness in April of Daniel's difficulties with the moisture separatorwork and the fact the new hires were not assigned to installation workbut to cleaning.14 Maxi Mart, 246 NLRB 115 (1979); C. Markus Hardware. Inc., 243NLRB 903 (1979).offs. The layoffs were accomplished by seniority; i.e., thelast hires were the first laid off, 5which meant all theApril 21, May II, and June 2 hires were laid off, plus 2of the pre-April 15 journeymen hires and 3 foremen (in-cluding the 2 whose hiring dates predated April 15).Two factors precipitated the layoffs-the futility of re-taining the unnecessary hires of May 11 and June 2 inview of the indefinitely postponed election and the slow-down in the work required which occurred when Danielfailed to timely complete the moisture separator reheaterwork.In view of the foregoing, I find and conclude that theGeneral Counsel and the Unions failed to demonstratethe layoffs of the two foremen with pre-April 15 hiringdates, three of the four April 21 hires (one quit), and thetwo pre-April 15 journeymen hires were accomplished toinhibit the unit employees' exercise of their rights underSection 7 of the Act. 6I therfore find and conclude that the Employers didnot violate Section 8(a)(1) and (3) of the Act by layingoff D. Armstrong, F. Boyle, Clark, Johnson, Lacy, B.McDowell, and N. McDowell on June 26 and July 3.5. The bargaining order issueInasmuch as I have found the Unions ceased to repre-sent a majority of the unit employees on April 21 andtheir loss of majority representative status at that timecannot be attributed to the Employers, I find and con-clude no basis exists for the issuance of a bargainingorder. 17Ill. THE REMEDYHaving found the Employers engaged in an unfairlabor practice in violation of Section 8(a)(l) of the Act. Ishall recommend that the Employers be directed to ceaseand desist therefrom and to take affirmative action de-signed to effectuate the purposes of the Act. Havingfound GE and Trend did not violate Section 8(a)(l) and(3) of the Act by its June 26 and July 3 layoffs, I shallrecommend those portions of the complaint so allegingbe dismissed.CONCLUSIONS OF LAW1. At times material GE and Trend were employersengaged in commerce in a business affecting commerce1i Classification seniority was applied; i.e., the 3 junior foremen and the27 junior journeymen were laid off, rather than permitting the 2 laid-offforemen with sufficient total service to retain employment (D. Armstrongand B. McDowell) to exercise their overall seniority within the unit toretain employment.t0 I further note only three of the seven employees who were allegedto have been laid off because of their union activities (D. Armstrong,Clark, and Johnson) signed union authorization cards prior to their layoffand five of the six employees who retained their employment after thelayoffs (A. Armstrong, D. Berry, F. J Michael. A. Parks, and V. Parks)signed union authorization cards prior to the layoffs.lI Struthers Dunn, Inc., 237 NLRB 892 (1978) (see also N.L.R.B. v.Struthers Dunn, Inc., 574 F.2d 796 (3d Cir. 1978); Kawasaki Motors, 257NLRB 488 (1981); Sumco Manufacturing Co., Inc., 251 NLRB 427 (1980);F. WI.L Lundy Bros. Restaurant, Inc., 248 NLRB 415 (1980); MiamiSprings Properties, Inc. and James H. Kinley and Associates. Joint Employ-ers, 245 NLRB 278 (1979); Woonsocket Health Center, 245 NLRB 652(1979).300 TREND CONSTRUCTION CORPORATIONand the Unions were labor organizations within themeaning of Section 2 of the Act.2. At times material GE and Trend were joint employ-ers of all full-time and regular part-time millwrights andmillwright foremen employed by them at the Wolf CreekPower Plant jobsite near New Strawn, Kansas, excludingoffice clerical employees, professional employees, guardsand supervisors as defined in the Act, and all other em-ployees.3. The above-specified unit at material times was ap-propriate for collective-bargaining purposes within themeaning of Section 9 of the Act.4. On April 15 the Unions represented a majority ofthe Joint Employers' employees with the unit and ceasedto represent a majority of the unit employees on April21.5. The Joint Employers violated Section 8(a)(1) of theAct by a May offer and payment of travel expenses tosecure the employment of a large number of unneededmillwrights, and by their hire, since the offer, paymentand hire were effected to thwart the efforts of their pre-viously hired unit employees to secure union representa-tion.6. The Joint Employers did not violate Section 8(a)(1)and (3) of the Act by their June 26 and July 3 layoffs ofunit employees.7. The aforesaid unfair labor practice affected com-merce as defined in the Act.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Sec-tion 10(c) of the Act, I recommend the issuance of thefollowing recommended:ORDER 8The Respondents, Trend Construction Corporation,Burlington, Kansas, and General Electric Corporation,St. Louis, Missouri, their officers, agents, successors, andassigns, shall:1. Cease and desist from interfering with their employ-ees' Section 7 rights by offering and paying special bene-fits to secure the hire of unneeded employees, and hiringunneeded employees, to inflate the following describedunit and prevent a fair election among:All full-time and regular part-time millwrights andmillwright foremen employed by GE and Trend attheir Wolf Creek Power Plant jobsite near NewStrawn, Kansas, excluding office clerical employees,professional employees, guards and supervisors asdefined in the Act, and all other employees.2. Take the following affirmative action necessary toeffectuate the policies of the Act:18 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes(a) Post at their Wolf Creek jobsite copies of the at-tached notice marked "Appendix."'9Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being signed by their representatives,shall be posted by GE and Trend immediately upon re-ceipt thereof and maintained by them for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentsto ensure that the notices are not altered, defaced, orcovered by other material.(b) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps the Respondents have taken to comply herewith.IT IS FURTHER RECOMMENDFD that those portions ofthe complaint alleging GE and Trend violated Section8(a)(1) and (3) of the Act by their June 26 and July 3layoffs be, dismissed.19 In the event that this Order is enforced by a Judgmen; of a UnitedStates Court of Appeals, the wkords in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Hoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF rHINATIONAI LABOR REI ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, the above agency found we violated theNational Labor Relations Act by offering and payingtravel expenses to, and hiring a large number of unneed-ed millwrights for the purpose of preventing our previ-ously hired millwrights from securing representation by,United Brotherhood of Carpenters & Joiners of America,Local Union No. 1224 & KAW Valley District Council,AFL-CIO, and ordered us to post this notice advisingyou in the future:WE Wll L NOT offer and pay special benefits to,and hire, unneeded employees within the unit setout below, for the purpose of preventing ournormal complement of employees within that unitfrom securing a fair election and representation bythe Unions named above. The unit consists of:All full-time and regular part time millwrightsand millwright foremen employed by us at theWolf Creek Power Plant jobsite near NewStrawn. Kansas, excluding office clerical employ-ees, professional employees, guards and supervi-sors as defined in the Act, and all other employ-ees.TRLND CONSI' RTC1I ION CORPORArTION ANDGENERAl E.IC IRIC CORPORATION, INDI-VIlI)LAI I Y AND AS JOINT EsiPI .O FRS301